              Case 4:16-cv-05541-JST Document 330 Filed 06/26/20 Page 1 of 19



 1   Patrick L. Ridley
     Kristen M. Frost
 2   RIDLEY, MCGREEVY & WINOCUR, P.C.
     303 16th St. Mall #200
 3   Denver, CO 80202
 4   303-629-9700
     ridley@ridleylaw.com
 5   frost@ridleylaw.com

 6   Counsel for Shareholder/Objector Kevin Fisher
 7
                                          UNITED STATES DISTRICT COURT
 8
                                       NORTHERN DISTRICT OF CALIFORNIA
 9
                                                     OAKLAND DIVISION
10

11   IN RE WELLS FARGO & COMPANY                              Case No. 4:16-cv-05541-JST
     SHAREHOLDER DERIVATIVE LITIGATION,
12                                                            OBJECTOR KEVIN FISHER RESPONSE TO
13                                                            LEAD PLAINTIFFS’ MOTION FOR
     This Document Relates to:                                SANCTIONS
14   ALL ACTIONS
                                                              Judge:        Hon. Jon S. Tigar
15                                                            Courtroom:    6, 2nd Floor (Oakland)
                                                              Date:         Filed without hearing date
16                                                                          per shelter-in-place order

17

18

19

20

21

22

23

24

25

26

27

28


             IN RE WELLS FARGO & COMPANY SHAREHOLDER DERIVATIVE LITIGATION
                  Case 4:16-cv-05541-JST Document 330 Filed 06/26/20 Page 2 of 19



 1                                                                  TABLE OF CONTENTS

 2   TABLE OF CONTENTS .............................................................................................................................................. i
 3   TABLE OF AUTHORITIES .......................................................................................................................................ii
 4   INTRODUCTION .........................................................................................................................................................1
 5               ARGUMENT .....................................................................................................................................................2
 6               A.          The Motion Must Be Denied Under Civil L.R. 7-8(d). ...................................................................2
 7               B.          Wells Fargo Has Confirmed To Mr. Fisher That There Was No Extortion. ..............................2
 8
                 B.          Mr. Fisher Lacked The Ability To “Hold Up” Final Approval Of This Settlement. .................5
 9
                 C.          Wells Fargo’s Desire To Settle Mr. Fisher’s California Action Appeal Is Strong
10                           Evidence That No Extortion Took Place. ........................................................................................5

11               D.          Each Of Lead Plaintiffs’ Four Arguments In Support Of Sanctions Are Wrong. .....................6

12                           1.          Mr. Fisher Does Not Owe A Fiduciary Duty To Wells Fargo. .......................................6
13                           2.          Mr. Fisher’s California Action Appeal Was Not Frivolous. .............................................8
14                           3.          Mr. Fisher’s California Action Objection Saved Wells Fargo $3.5 Million –
                                         And A Successful Appeal Would Have Saved Another $4.7 Million........................... 10
15

16                           4.          Wells Fargo’s Business Judgment Is Entitled To Deference......................................... 11

17               E.          Lead Plaintiffs’ Motion For Sanctions Was Brought In Bad Faith And For A
                             Vindictive Purpose. ........................................................................................................................... 12
18
                 F.          Discovery Is Unnecessary And Not Appropriate. ........................................................................ 13
19
     CONCLUSION ............................................................................................................................................................ 15
20

21

22

23

24

25

26

27

28

                Case No. 4:16-cv-05541-JST                                                                                                                        i
                IN RE WELLS FARGO & COMPANY SHAREHOLDER DERIVATIVE LITIGATION
                    Case 4:16-cv-05541-JST Document 330 Filed 06/26/20 Page 3 of 19



 1                                                                    TABLE OF AUTHORITIES

 2
     Cases
 3
     ADO Fin., AG, v. McDonnell Douglas Corp., 938 F. Supp. 590 (C.D. Cal. 1996) ................................................... 12
 4
     Albano v. Shea Homes Ltd. P’ship, 2012 U.S. Dist. LEXIS 141340 (D. Ariz. Sep. 30, 2012) ................................ 12
 5
     Gottlieb v. Wiles, 11 F.3d 1004 (10th Cir. 1993) ....................................................................................................... 6, 7
 6
     In re Itel Sec. Litig., 791 F.2d 672, 675 (9th Cir. 1986) ............................................................................................... 12
 7
     In re Oracle Corp. Derivative Litig., No. 2017-0337-SG, 2019 Del. Ch. LEXIS 1381 (Ch. Dec. 4,
 8        2019)............................................................................................................................................................................8
 9   Nat.-Immunogenics Corp., 2016 U.S. Dist. LEXIS 197855 (C.D. Cal. June 16, 2016) ............................................ 12
10   Pearson v. Target Corp. 893 F.3d 980 (7th Cir. 2018).................................................................................................... 14
11   Unocal Corp. v. Mesa Petroleum Co., 493 A.2d 946 (Del. 1985) .................................................................................. 11
12   Young v. Higbee Co., 324 U.S. 204 (1945)........................................................................................................................6
13

14   Rules
15   California Code of Civil Procedure § 128.7 .................................................................................................................4
16   California Rules of Professional Conduct, Rule 3.3(a)(1)(2) .....................................................................................9
17   California Rules of Professional Conduct, Rule 3.6…. ........................................................................................... 13
18   Civil L.R. 7-8(d) ................................................................................................................................................................2
19   Fed. R. Civ. P. 11 .............................................................................................................................................................4
20   Fed. R. Civ. P. 23 ........................................................................................................................................................ 6, 7
21   Fed. R. Civ. P. 23.1 ..................................................................................................................................................... 6, 7
22

23

24

25

26

27

28

                 Case No. 4:16-cv-05541-JST                                                                                                                                   ii
                 IN RE WELLS FARGO & COMPANY SHAREHOLDER DERIVATIVE LITIGATION
              Case 4:16-cv-05541-JST Document 330 Filed 06/26/20 Page 4 of 19



 1                                                INTRODUCTION

 2           Mr. Patrick Ridley and Ms. Kristen Frost (collectively “counsel”) and their client, Mr. Kevin Fisher

 3   have not engaged in any inappropriate or sanctionable behavior. Rather, the only “bad faith” in this case is

 4   attributable to Lead Plaintiff’s Counsel who is operating based on a vendetta rooted in anger because Mr.

 5   Fisher contributed to a reduction of over $15 million to their pocketbooks. On the one hand, most of Lead

 6   Plaintiffs’ Motion for Sanctions (the “Motion”) is simply a rehashed version of their Opposition to Kevin

 7   Fisher’s Joint Motion for Attorneys’ Fees. Yet, on the other hand, Lead Plaintiffs’ do an about-face in other

 8   parts of the Motion - taking new positions which contradict arguments previously made in this case and in

 9   their Opposition.

10           The Motion should be denied in its entirety because each and every argument made is without merit.

11   The real question the Motion raises is whether this Court should now, without delay, put an end to Lead

12   Plaintiffs and Lead Plaintiffs’ Counsel’s repeated and categorically false accusations that Mr. Fisher and his

13   counsel have “extorted” Wells Fargo and stop the continued threats and bullying by Lead Plaintiffs’ Counsel.

14   The answer to that question is an unequivocal yes.

15           Lead Plaintiffs’ Counsel’s vendetta against Mr. Fisher and his counsel is certainly understandable. Mr.

16   Fisher played a pivotal role in exposing Lead Plaintiffs’ Counsel’s attempt to take credit for Wells Fargo’s

17   corporate reforms and compensation clawbacks, neither of which they had any role in obtaining. Mr. Fisher’s

18   work exposed that Lead Plaintiffs’ Counsel: (i) hid from this Court critical documents that proved that the

19   corporate reforms and compensation clawbacks were not caused by Lead Plaintiffs, and (ii) that Lead

20   Plaintiffs’ Counsel’s attorneys’ fee request was improperly inflated. Being caught red-handed is undoubtedly

21   embarrassing to Lead Plaintiffs’ Counsel. Yet, this relevant information was utilized by the Court when it

22   determined the appropriate attorneys’ fees to be awarded to Lead Plaintiffs’ Counsel. Mr. Fisher not only

23   aided this Court on the merits of the Settlement, but then impacted the holy grail of Lead Plaintiffs’ Counsel

24   - their attorneys’ fees.

25           The question is: what lengths will Lead Plaintiffs’ Counsel go to in order to punish someone for

26   exposing the Settlement’s non-monetary components that were obtained by Wells Fargo, without any aid or

27   efforts from Lead Plaintiffs’ Counsel, and also taking $15.2 million out of Lead Plaintiffs’ Counsel’s collective

28   pocket? The answer to this question is now abundantly clear. Lead Plaintiffs’ Counsel will file multiple briefs

             Case No. 4:16-cv-05541-JST                                                                       1
             IN RE WELLS FARGO & COMPANY SHAREHOLDER DERIVATIVE LITIGATION
                 Case 4:16-cv-05541-JST Document 330 Filed 06/26/20 Page 5 of 19



 1   that falsely state that Mr. Fisher and his counsel committed extortion, make misstatements of both law and

 2   fact, including in sworn affidavits, and then issue public comments in the news media which repeats these

 3   unfounded claims. See Ridley Decl. at Ex. 1. Their behavior has been carefully calculated to intimidate Mr.

 4   Fisher and, as Mr. Heimann has stated to the media, to serve as a warning to future objectors that anyone

 5   who objects to one of his settlements will pay a high price for exercising their legal rights as stockholders.

 6           ARGUMENT

 7           A.       The Motion Must Be Denied Under Civil L.R. 7-8(d).

 8           As an initial matter, the Local Rules of this Court prohibit any motion for sanctions “served and filed

 9   more than 14 days after entry of judgment by the District Court.” Civil L.R. 7-8(d). The Court entered the

10   Final Judgment and Order of Dismissal on April 20, 2020. ECF No. 314. Fourteen days after April 20, 2020

11   was May 4, 2020. Thus, Lead Plaintiffs’ Motion is prohibited by local rule and is untimely by more than five

12   weeks. Lead Plaintiffs did not seek leave of the Court for relief from the timing restrictions in Civil L.R. 7-

13   8(d) prior to filing their Motion and have failed to indicate any reason for their delay, despite knowing that

14   Mr. Fisher’s California Action was pending at that time and knowing of settlement negotiations between

15   Wells Fargo and Mr. Fisher for weeks. Because Lead Plaintiffs’ failed to comply with Civil L.R. 7-8(d) their

16   Motion should be denied.

17           B.       Wells Fargo Has Confirmed To Mr. Fisher That There Was No Extortion.

18           Mr. Fisher and his counsel did not “extort” Wells Fargo. Wells Fargo has unequivocally denied that

19   extortion or attempted extortion took place.

20           On May 18, 2020, Lead Plaintiffs’ Counsel filed their Opposition to Objectors John Cashman and

21   Kevin Fisher’s Joint Motion for Attorneys’ Fees. ECF No. 322. This is the first time Lead Plaintiffs made

22   any accusation that the Fisher-Wells Fargo settlement negotiations were a product of extortion. 1 Id. Mr.

23   Fisher and his counsel were frankly shocked at this accusation and on May 20, 2020, Mr. Ridley contacted

24   counsel for Wells Fargo, Mr. Sverker Högberg, of Sullivan and Cromwell, LLP and asked him directly if in

25   his view he believed that Mr. Fisher had extorted or attempted to extort Wells Fargo. Ridley Decl. at ¶9. Mr.

26   Hogberg unequivocally replied “no”. Id. On May 29, 2020, prior to filing Mr. Fisher’s Reply, Mr. Ridley called

27

28           1
                      At this time, there was no settlement agreement and settlement negotiations were ongoing.
            Case No. 4:16-cv-05541-JST                                                                       2
            IN RE WELLS FARGO & COMPANY SHAREHOLDER DERIVATIVE LITIGATION
              Case 4:16-cv-05541-JST Document 330 Filed 06/26/20 Page 6 of 19



 1   Mr. Högberg to inform him that he intended to reference the May 20, 2020 conversation in which Mr.

 2   Högberg had confirmed the obvious – that there was no attempt to extort Wells Fargo or any extortion of

 3   any kind. Mr. Högberg indicated that including the May 20th conversation was unnecessary because the

 4   allegation of extortion was baseless. Though not obligated to do so, Mr. Ridley honored Mr. Högberg’s

 5   request that he not be mentioned out of respect for his position. Id. Given the escalation by Lead Plaintiffs

 6   in filing the Motion, however, the Court needs to be informed of Wells Fargo’s stated position.

 7          Mr. Ridley is not only an experienced civil and criminal attorney, but he routinely represents lawyers

 8   subject to disciplinary proceedings with the Colorado Supreme Court’s Office of Attorney Regulation. Ridley

 9   Decl. at ¶2. Had Wells Fargo informed Mr. Ridley that it believed he was extorting them, acting unethically
10   or engaging in unprofessional conduct, he would have done whatever was necessary to address Wells Fargo’s

11   concerns, including retain ethics counsel to provide advice on the issue and/or withdraw from negotiations.

12   Id. at ¶8. None of these actions were necessary given Wells Fargo’s adamant denial that extortion occurred.

13          The purported “victim” has denied the fundamental premise of Lead Plaintiffs’ Motion and

14   unequivocally stated that no extortion occurred. This should end the inquiry. On this basis alone, the Court

15   should deny Lead Plaintiffs’ Motion for Sanctions.

16          A.       The Settlement Agreement Confirms That No Extortion Occurred.

17          Lead Plaintiffs made their first accusation of extortion on May 18, 2020 without having seen the
18   actual Fisher-Wells Fargo settlement agreement because negotiations were ongoing and no agreement had
19   been executed. Consequently, Lead Plaintiffs’ first accusation of extortion was made without even knowing
20   the terms of the Fisher-Wells Fargo settlement agreement. Their mind was made up. Any settlement,
21   regardless of its terms, would be a product of extortion. The Fisher-Wells Fargo settlement agreement was
22   disclosed on May 29, 2020. ECF No. 327-7. The terms of the settlement agreement confirm that no
23   wrongdoing occurred. In the settlement agreement, Wells Fargo stipulates:
24               1. Wells Fargo has determined that it is in its best interests to enter into this Settlement
                 Agreement.
25

26               2. Wells Fargo acknowledgment that the payment to Fisher reflects a portion of the savings
                 achieved for Wells Fargo in the form of the reduction in fees awarded to plaintiffs’ counsel.
27
                 3. Wells Fargo’s acknowledgement that Fisher acted in good faith and that all parties were
28               represented and advised by counsel.

            Case No. 4:16-cv-05541-JST                                                                    3
            IN RE WELLS FARGO & COMPANY SHAREHOLDER DERIVATIVE LITIGATION
              Case 4:16-cv-05541-JST Document 330 Filed 06/26/20 Page 7 of 19



 1
                4. Wells Fargo and Fisher at all times during the negotiation of this settlement agreement acted
 2              at arm’s length.
 3              5. Fisher acted ethically and consistently with all Rules of Professional Conduct of the State Bar
 4              of California, and Federal Rule of Civil Procedure 11, and California Code of Civil Procedure §
                128.7.
 5
            Words matter, particularly the words in a legal document executed by Wells Fargo and negotiated by
 6
     its counsel Sullivan and Cromwell, LLP. The settlement agreement could have easily been written and agreed
 7
     to without any of these representations and warranties by Wells Fargo. A more simplified agreement could
 8
     have been negotiated that only provided for a payment to Mr. Fisher in exchange for a withdrawal of the
 9
     California Action Appeal. Indeed, if Wells Fargo believed that extortion or any other untoward or unethical
10
     action had been occurring, Wells Fargo would not have executed a settlement agreement with these extensive
11
     representations.
12
            For this Court to order sanctions against Mr. Fisher or his counsel it must find three things. First, it
13
     must find that Wells Fargo is lying in its settlement agreement which states that Mr. Fisher and his counsel
14
     “acted ethically and consistently with all Rules of Professional Conduct of the State Bar of California, and
15
     Federal Rule of Civil Procedure 11, and California Code of Civil Procedure § 128.7.” Extortion cannot coexist
16
     with ethics compliance and compliance with California’s Rules of Professional Conduct. They are mutually
17
     exclusive. Second, this Court must also find that Wells Fargo’s counsel was lying when he informed Mr.
18
     Ridley that no extortion occurred. Third, it must further determine that Wells Fargo is knowingly wasting its
19
     corporate funds by settling with Mr. Fisher. Here, none of these conditions are even remotely plausible, let
20
     alone probable.
21
            It is also important to note that Mr. Fisher voluntarily submitted the Fisher-Wells Fargo settlement
22
     agreement to this Court on his own volition, even though he was under no legal obligation to do so. This act
23
     of transparency by Mr. Fisher should be juxtaposed to the actions taken by Lead Plaintiffs’ Counsel who
24
     affirmatively hid from this Court the April 4, 2017 Independent Directors Report which categorically denied
25
     that Lead Plaintiffs played any role in the Clawbacks for which they claimed credit for. See ECF No. 318 at
26
     7. Mr. Fisher and his counsel have been open and honest with this Court. Lead Plaintiffs’ Counsel have not.
27

28

            Case No. 4:16-cv-05541-JST                                                                      4
            IN RE WELLS FARGO & COMPANY SHAREHOLDER DERIVATIVE LITIGATION
              Case 4:16-cv-05541-JST Document 330 Filed 06/26/20 Page 8 of 19



 1           B.      Mr. Fisher Lacked The Ability To “Hold Up” Final Approval Of This Settlement.

 2           Lead Plaintiffs’ extortion fallacy rests on the underlying assumption that Mr. Fisher possessed

 3   leverage over Wells Fargo that allowed it and its sophisticated counsel to be knowingly extorted by a

 4   shareholder. That supposed leverage was that Mr. Fisher had the ability to prevent the Federal Settlement

 5   from becoming final by pursuing his California Action Appeal. However, that is not true. It was a legal

 6   impossibility for Mr. Fisher’s California Action Appeal to be the cause of this Settlement not becoming Final.

 7   Three weeks before the Fisher-Wells Fargo settlement was executed, two separate appeals of the final

 8   judgment in this Action had already been filed. See ECF Nos. 316 and 319. These two appeals were and are

 9   preventing the Settlement from becoming final. Mr. Heimann has not directed his fury towards the two

10   parties who have appeals pending, but those parties are not responsible for reducing his fees by $15.2 million.

11   Mr. Fisher simply did not have the leverage that Lead Plaintiffs’ argument requires him to have.

12           C.      Wells Fargo’s Desire To Settle Mr. Fisher’s California Action Appeal Is Strong
                     Evidence That No Extortion Took Place.
13
             Wells Fargo conditioned its consent to the Motion for Attorneys’ Fees on a global settlement of Mr.
14
     Fisher’s California Action Appeal. ECF No. 327-1 at ¶26. In other words, Wells Fargo would only agree to
15
     a global settlement that included both Mr. Fisher’s attorneys’ fee motion in this Action and Mr. Fisher’s
16
     California Action Appeal. Id. Wells Fargo’s position was understandable. It wanted global resolution from
17
     Mr. Fisher. Mr. Fisher’s counsel negotiated with Wells Fargo, in good faith, to reach the global resolution
18
     Wells Fargo demanded. Ridley Decl. at ¶ 11. In an effort to be fully transparent, Mr. Fisher then acted with
19
     complete transparency and informed the Court of this resolution and even provided the settlement
20
     agreement to the Court when it had no obligation to do so. ECF No. 327-7 at ¶ 28. Lead Plaintiffs have
21
     twisted Wells Fargo’s demand for a global resolution with Mr. Fisher into wrongdoing by Mr. Fisher and his
22
     counsel against Wells Fargo. This is not only illogical, but contradicted by the facts. It was Wells Fargo that
23
     required a global resolution. ECF No. 327-1 at ¶ 26. Wells Fargo has exercised its legally-protected
24
     independent business judgment to enter into a global settlement with Mr. Fisher. Through counsel, Wells
25
     Fargo made Mr. Fisher a reasonable offer of settlement, which he accepted. Mr. Heimann’s allegations that
26
     Mr. Fisher received “ill-gotten gains” is contradicted by the facts.
27

28

            Case No. 4:16-cv-05541-JST                                                                      5
            IN RE WELLS FARGO & COMPANY SHAREHOLDER DERIVATIVE LITIGATION
              Case 4:16-cv-05541-JST Document 330 Filed 06/26/20 Page 9 of 19



 1           D.      Each Of Lead Plaintiffs’ Four Arguments In Support Of Sanctions Are Wrong.
 2                   1.      Mr. Fisher Does Not Owe A Fiduciary Duty To Wells Fargo.
 3           Lead Plaintiffs unequivocally state that Mr. Fisher owed and broke a fiduciary duty to Wells Fargo
 4   by appealing the state court settlement. ECF No. 329 at 5-8. Given the thousands of shareholder derivative
 5   lawsuits and class action lawsuits which have produced opinions in the United States, one would think that
 6   Lead Plaintiffs could find voluminous authority for the position essential to the crux of their Motion – that
 7   Mr. Fisher had a duty to Wells Fargo which he violated. One would be mistaken. Lead Plaintiffs only
 8   authority for this necessary proposition is the misleadingly cited Young v. Higbee Co., 324 U.S. 204, 209-10
 9   (1945). ECF No. 239 at 5. Lead Plaintiffs’ Counsel argues that this single 75-year old opinion stands for the
10   proposition that Mr. Fisher had a fiduciary duty to Wells Fargo that he violated by appealing the California
11   Action. ECF No. 239 at 5. The problem with this position is that the Young case was, by its very terms, limited
12   to an action brought under Section 203 of the Chandler Act in a bankruptcy proceeding. Young, 324 U.S. at
13   213. The statute itself under which Young was appealed provided specific duties which were allegedly violated.
14   Id. As this Court is well aware, this Action is not an action brought under Section 203 of the Chandler Act
15   in the course of a bankruptcy. It is a shareholder derivative action brought under Fed. R. Civ. P. 23.1 and
16   Delaware state law. Young is simply inapplicable given there is no similar statutory requirement analogous to
17   the Chandler Act in Rule 23.1. Critically, this deliberately misleading citation is the only legal authority
18   provided by Lead Plaintiffs for the proposition that Mr. Fisher, as an objector, owed a fiduciary duty
19   to Wells Fargo that he violated by appealing the sham California Action settlement.
20           Similarly, Lead Plaintiffs’ Counsel’s authority regarding the duties of objectors in a class action is
21   likewise inapplicable. ECF No. 329 at 9-10. Class actions under Fed. R. Civ. P. 23 are fundamentally different
22   than derivative actions under Fed. R. Civ. P. 23.1. Courts have recognized these important differences. For
23   example, in Gottlieb v. Wiles, 11 F.3d 1004 (10th Cir. 1993), the Tenth Circuit denied standing to a non-named
24   party in a class action securities lawsuit due to that party’s failure to intervene but stated that such relief was
25   available for a derivative plaintiff. Id. at 1009-10. Importantly, the court noted the important differences
26   between the derivative plaintiff and the class plaintiff. Id. at 1011. For example, a class member who objects
27   to a class action settlement and is denied by the court always has the ability to opt-out of the class-wide
28

            Case No. 4:16-cv-05541-JST                                                                          6
            IN RE WELLS FARGO & COMPANY SHAREHOLDER DERIVATIVE LITIGATION
             Case 4:16-cv-05541-JST Document 330 Filed 06/26/20 Page 10 of 19



 1   settlement and file their own lawsuit. See Id. On the other hand, no such protection exists for a derivative

 2   settlement objector. See Id. Once the court grants approval of a derivative settlement, there is no remedy

 3   available for a stockholder as there is in the class action context. See Id. Thus, the critical difference is that all

 4   shareholders are bound by the outcome of derivative settlements regardless of their objections . 2

 5           Finally, the Tenth Circuit also noted that one of the risks peculiar to shareholder derivative actions

 6   is that “plaintiffs’ attorneys and the defendants may settle in a manner adverse to the interests of the plaintiffs

 7   by exchanging a low settlement for high fees.” Id. (citing Bell Atlantic Corp. v. Bolger, 2 F.3d 1304, 1310 (3rd

 8   Cir. 1993)). The court stated that “such a risk cautions against creating obstacles to challenging derivative

 9   action settlement agreements.” Id. This is precisely what has happened here. Mr. Fisher objected to a sham

10   settlement between the California Action plaintiffs and defendants which provided absolutely zero

11   consideration to Wells Fargo in exchange for which the defendants received releases, and the plaintiffs’

12   attorneys were to be paid $8.25 million. Mr. Fisher believed that the State Court ignored these crucial facts

13   and its approval of the settlement (and the reduced $4.75 million in attorneys’ fees) directly contravenes this

14   Court’s analysis of the “value” of the Reforms and Clawbacks. Unlike in a class action, Mr. Fisher could not

15   opt out of the California Action settlement and thus his only recourse was to appeal. This is precisely why

16   courts have not constrained shareholder derivative objectors from the judicial process in the same manner

17   they have done for class action objectors. Lead Plaintiffs’ deliberate ignorance of the differences between

18   class and derivative actions and Rules 23 and 23.1 are fatal to their argument.

19           Despite the fact that Mr. Fisher does not stand in a fiduciary relationship with Wells Fargo as a first-

20   time, non-professional objector his efforts were wildly successful. He aided this Court in its decision to

21   reduce Lead Plaintiffs’ Counsel’s attorneys’ fees in the amount of $15.2 million (22%) and lead counsel’s

22   attorneys’ fees in the California Action in the amount of $3.5 million (43%). He then accepted a reasonable

23

24           2
               Lead Plaintiffs’ class action authority also reveals a similar theme wherein the class action objectors
25   contact the lead plaintiffs’ counsel and demand fees to dismiss their objection or appeal. Mr. Fisher never
     asked or demanded anything from Lead Plaintiffs’ Counsel, particularly attorneys’ fees to dismiss his appeal.
26   Mr. Fisher would have been perfectly content to litigate the California Action Appeal to conclusion and
     would have done so if Wells Fargo had not made a reasonable and compelling settlement offer following
27   good faith negotiations. The fact pattern of this dispute simply does not fit the objector extortion pattern in
     the cases cited by Lead Plaintiffs because Mr. Fisher never contacted Lead Plaintiffs’ Counsel to demand
28   anything. This distinction is vitally important and ignored by Lead Plaintiffs.
            Case No. 4:16-cv-05541-JST                                                                            7
            IN RE WELLS FARGO & COMPANY SHAREHOLDER DERIVATIVE LITIGATION
             Case 4:16-cv-05541-JST Document 330 Filed 06/26/20 Page 11 of 19



 1   settlement offer from Wells Fargo. As stated previously, Mr. Fisher can do nothing right in Lead Plaintiffs’

 2   eyes no matter what actions he takes. 3

 3                   2.      Mr. Fisher’s California Action Appeal Was Not Frivolous.

 4           As Mr. Fisher more fully explained in his Reply In Support of Motion for Attorneys’ Fees, ECF No.

 5   327 at 11-13, Mr. Fisher argued that the consideration in the California Action settlement, which Mr. Fisher

 6   twice objected to and then subsequently appealed, consisted of the exact same Reforms and the exact same

 7   Clawbacks that Plaintiffs’ Counsel sought credit for in this Settlement and which this Court denied provided

 8   any compensable value to Wells Fargo. Compare ECF No 327-2 at 3-7 with ECF 270-1 at 38-44. The

 9   settlement of the California Action consisted of two supposed benefits to Wells Fargo: the exact same

10   corporate Reforms and Clawbacks presented in this Action, and for which this Court rejected as providing a

11   compensable value to Wells Fargo. Those identical Clawbacks and Reforms were the entirety of the California

12   Action settlement. There was no money paid to Wells Fargo as there was in this Action. The State Court

13   approved that settlement, but reduced the attorneys’ fee award from $8.25 million, to approximately $4.75

14   million based on arguments made in Mr. Fisher’s objections. Mr. Fisher preserved all appellate issues on the

15   record, appealed the final judgment and attorneys’ fee award, based on among other things, this Court’s own

16   ruling that found those non-monetary benefits were not of value to compensable Wells Fargo.

17           Mr. Fisher’s California Action appeal was anything but frivolous. For this Court to find the appeal to

18   be frivolous, it must necessarily find that the very Clawbacks and Reforms it ruled valueless in this Action

19   and not compensable provided sufficient value, on their own , to both warrant final approval of a settlement

20   and to provide for attorneys’ fees of $4.75 million (or $8.25 million, before it was reduced following Mr.

21   Fisher’s objections). Such an argument is not only illogical but turns this Court’s prior reasoning on its head.

22   If the Reforms and Clawbacks did not provide value to Wells Fargo sufficient for Lead Plaintiffs’ Counsel

23   to obtain attorneys’ fees in this Action, there is no justification for a completely opposite result in the

24

25           3
               It should be noted that although Mr. Fisher does not owe any fiduciary duty to Wells Fargo, Lead
26   Plaintiffs do. In re Oracle Corp. Derivative Litig., No. 2017-0337-SG, 2019 Del. Ch. LEXIS 1381, at *44 (Ch.
     Dec. 4, 2019). Yet, when Mr. Fisher aids Wells Fargo in obtaining millions of dollars in savings, he is
27   condemned and his actions are allegedly sanctionable. If Lead Plaintiffs’ were truly taking their fiduciary
     duties to Wells Fargo seriously, they would be applauding Mr. Fisher’s actions and the results he has achieved
28   on behalf of Wells Fargo.
            Case No. 4:16-cv-05541-JST                                                                       8
            IN RE WELLS FARGO & COMPANY SHAREHOLDER DERIVATIVE LITIGATION
             Case 4:16-cv-05541-JST Document 330 Filed 06/26/20 Page 12 of 19



 1   California Action. Particularly where, the California Action plaintiffs’ lawyers, just like Plaintiffs’ Counsel

 2   here, had no role in causing either the Clawbacks or the identical Reforms. The California Action Appeal can

 3   only be found frivolous if this Court’s ruling on the non-monetary benefits in this Action was wrong. No

 4   one, including Lead Plaintiffs, have appealed this Court’s ruling that the non-monetary benefits were not

 5   compensable.

 6          California law does not permit the settlement of a derivative action wherein the individual defendants

 7   obtain releases and the Company (who is the alleged victim) received nothing. That is precisely what

 8   happened in the California Action. Importantly, while Mr. Fisher moved to intervene in the California Action

 9   twice and was denied twice, Lead Plaintiffs’ Counsel had successfully moved to intervene and were parties in

10   the California Action. Thus, Lead Plaintiffs could have, at any time, filed a motion or pleading with the

11   California court alleging Mr. Fisher’s California Action objections were frivolous - or even wrong - and that

12   it should be dismissed. They did not. Similarly, lead plaintiffs’ counsel in the California Action could also

13   have moved for sanctions against Mr. Fisher and his counsel on the basis of his arguments being frivolous.

14   They did not. Wells Fargo could have argued that Mr. Fisher’s arguments were frivolous. It did not. Not a

15   single party has ever characterized any statement, motion or other pleading by Mr. Fisher as misleading or

16   improper until Lead Plaintiffs’ Counsel’s fees were reduced by this Court. Lead Plaintiffs’ Counsel was

17   content to claim their tens of millions in attorneys’ fees in this Action without regard to the Company’s

18   financial interests in the California Action. Only when their own financial interests were impaired did Mr.

19   Fisher’s actions become improper extortion according to Lead Plaintiffs.

20          In alleging Mr. Fisher’s California Action Appeal was frivolous, Lead Plaintiffs have also painted a

21   moving target based on numerous contradictions. Lead Plaintiffs initially condemned Mr. Fisher for allegedly

22   “waiving” his appeal to the settlement of the California Action and argued that he should have appealed both

23   the attorney fee award and the final judgment. ECF No. 322 at 5-6. This false allegation that any waiver

24   occurred was supported by a false affidavit from Mr. Heimann – one which has yet to be corrected. See

25   C.R.P.C., Rule 3.3(a)(1)(2). Mr. Fisher did in fact appeal both the attorney fee award and the final judgment

26   in the California Action and his counsel never “waived” anything. This was clearly stated in the Notice of

27   Appeal and in Mr. Fisher’s Reply in Support of his Motion for Attorneys’ Fees. ECF No. 327-1 at ¶20. Now,
28   however, in the Motion for Sanctions, Lead Plaintiffs’ Counsel does a complete about-face. In complete

            Case No. 4:16-cv-05541-JST                                                                      9
            IN RE WELLS FARGO & COMPANY SHAREHOLDER DERIVATIVE LITIGATION
             Case 4:16-cv-05541-JST Document 330 Filed 06/26/20 Page 13 of 19



 1   contradiction to what Lead Plaintiffs’ Counsel stated before, Lead Plaintiffs now condemn Mr. Fisher for

 2   appealing both the attorney fee order and the final judgment, stating that Mr. Fisher should only have

 3   appealed the attorney fee order and thus his appeal is frivolous. 4 Lead Plaintiffs first demonized Mr. Fisher

 4   for allegedly “waiving” his appeal of the final judgment and now demonize him for doing the exact opposite.

 5   Lead Plaintiffs, or more likely, Lead Plaintiffs’ Counsel, are so blinded with rage at losing $15.2 million dollars

 6   in attorneys’ fees in this Action resulting from Mr. Fisher’s objection that they do not care about

 7   inconsistencies in their argument. Nor, apparently do they care about correcting glaring factual inaccuracies

 8   on their part, instead having chosen to ignore them. 5

 9                   3.      Mr. Fisher’s California Action Objection Saved Wells Fargo $3.5 Million –
                             And A Successful Appeal Would Have Saved Another $4.7 Million.
10
             The California court adopted many of Mr. Fisher’s arguments and reduced the attorneys’ fees from
11
     $8.25 million to $4.7 million – a reduction of 43%. This reduction of approximately $3.5 million in attorneys’
12
     fees was a direct monetary benefit to Wells Fargo and was based solely on Mr. Fisher’s two separate California
13
     Action objections in which he was the lone objector. If Mr. Fisher’s appeal was successful and the California
14
     Court of Appeals reversed the judgment and the attorney fee award, Wells Fargo would have received an
15
     additional $4.7 million. In this light, Wells Fargo’s offer to settle Mr. Fisher’s appeal for $1.75 million is
16
     entirely reasonable, while also providing closure of the California Action for Wells Fargo, which Wells Fargo
17
     determined was in its best interest. Mr. Fisher believes that Wells Fargo appreciated the risk that the judgment
18
     and attorneys’ fee award stood a good chance of being reversed in its entirety because this Court rejected the
19
     same Reforms and Clawbacks that provided the entirety of the consideration for the California Action
20
     settlement. Wells Fargo used its sound business judgment to offer Mr. Fisher $1.75 million to put an end to
21

22           4
                Lead Plaintiffs in this Action are the only parties to have characterized Mr. Fisher’s arguments in
     the California Action as frivolous. Wells Fargo didn’t do so and neither did the California Action lead
23   plaintiffs’ counsel. In fact, following the court’s tentative order adopting Mr. Fisher’s objection arguments
     and reducing the attorneys’ fees from $8.25 million to $4.75 million, lead plaintiffs’ counsel did absolutely
24
     nothing to object to the judge’s ruling and allowed Mr. Fisher’s arguments to stand and their fees to be cut
25   by 43%. Only Lead Plaintiffs in this Action have raised any argument calling Mr. Fisher’s strategy into
     question – not Wells Fargo, not any individual defendant and not any plaintiff’s counsel in the California
26   Action.

27
             5
               Notwithstanding the one hundred and eighty degree turn Lead Plaintiffs have made, implicit in this
     argument in the Motion for Sanctions is that Mr. Fisher did in fact appeal both the attorney fee order and
28   the final judgment. Mr. Heimann has yet to correct his false affidavit. See CRPC, Rule 3.3(a)(1)(2).

            Case No. 4:16-cv-05541-JST                                                                          10
            IN RE WELLS FARGO & COMPANY SHAREHOLDER DERIVATIVE LITIGATION
             Case 4:16-cv-05541-JST Document 330 Filed 06/26/20 Page 14 of 19



 1   an appeal that it faced a legitimate risk of losing. That business judgment, which the Fisher-Wells Fargo

 2   settlement explicitly incorporates, is entitled to deference.

 3                   4.      Wells Fargo’s Business Judgment Is Entitled To Deference.

 4           Wells Fargo is a Delaware corporation and thus Delaware law applies to decisions of the Company

 5   and its board of directors under the internal affairs doctrine. Delaware law presumes that “in making a

 6   business decision the directors of a corporation acted on an informed basis, in good faith and in the honest

 7   belief that the action taken was in the best interests of the company.” Unocal Corp. v. Mesa Petroleum Co., 493

 8   A.2d 946, 954 (Del. 1985). The Fisher-Wells Fargo settlement agreement states that “Wells Fargo has

 9   determined that it is in its best interests to enter into this Settlement Agreement.” ECF No. 327-7 at ¶2. Lead
10   Plaintiffs are improperly trying to substitute their own business judgment for that of Wells Fargo with respect

11   to Wells Fargo’s decision to settle with Mr. Fisher, even though Lead Plaintiffs’ Counsel was not involved in

12   the negotiation process or settlement conversations. There is no provision in Delaware law for an outside,

13   third-party to substitute its decision-making for the board’s, absent a derivative claim against Wells’ Fargo’s

14   directors, which Lead Plaintiffs have not pursued.

15           The irony of Lead Plaintiffs’ attacking Wells Fargo’s business judgment now should not be lost.

16   Previously, Lead Plaintiffs’ Motion for Final Approval in this Action argued that Wells Fargo’s and its

17   directors’ approval of the settlement was an important factor this Court must consider in favor of the

18   Settlement.

19                   Wells Fargo and its Board have approved the Settlement, including the
                     monetary relief, Reforms, Clawbacks and attorneys’ fees, and concluded that
20                   the Settlement of the Action under the terms set forth in the Stipulation was
                     in the best interests of the Company and conferred a substantial benefit to
21                   Wells Fargo—an acknowledgement that underscores that the Settlement is
22                   fair, reasonable and adequate.

23   See ECF No. 276 at 10:5-9.

24           Now, however, according to Lead Plaintiffs, Wells Fargo’s business judgment cannot be trusted. This

25   begs the question . . . what has changed? Nothing has changed, except that Lead Plaintiffs’ Counsel is not

26   the financial beneficiary of the Fisher-Wells Fargo settlement as they were with the settlement of this Action.

27   That’s the only difference. This also leads to a very problematic conclusion. If Wells Fargo’s business

28   judgment cannot be trusted, the Court must also now question whether the Settlement of this Action should

            Case No. 4:16-cv-05541-JST                                                                      11
            IN RE WELLS FARGO & COMPANY SHAREHOLDER DERIVATIVE LITIGATION
             Case 4:16-cv-05541-JST Document 330 Filed 06/26/20 Page 15 of 19



 1   have been approved in the first place and may sua sponte order discovery into Lead Plaintiffs and the

 2   negotiation of the terms of the Settlement and Wells Fargo’s apparently unreliable business judgment.

 3           E.      Lead Plaintiffs’ Motion For Sanctions Was Brought In Bad Faith And For A
 4                   Vindictive Purpose.

 5           The only “bad faith” that exists here is on the part of Lead Plaintiffs’ and Lead Plaintiffs’ Counsel.

 6   The imposition of sanctions under the inherent power of the court is proper where counsel has “willfully

 7   abused judicial process or otherwise conducted litigation in bad faith.” In re Itel Sec. Litig., 791 F.2d 672, 675

 8   (9th Cir. 1986) (citing Toombs v. Leone, 777 F.2d 465, 471 (9th Cir. 1985)). Neither Mr. Fisher nor his counsel

 9   have abused the judicial process or conducted any litigation in bad faith. In fact, the exact opposite has

10   occurred. Mr. Fisher’s objection in this Action and the California Action have exposed the overreaching by

11   both Lead Counsel and California Action lead plaintiffs’ counsel in their attempts to mislead the respective

12   courts as to the merits of the two settlements and the false claims of credit that both Lead Plaintiffs and

13   California Action plaintiffs’ counsel took for identical Reforms and Clawbacks that neither caused.

14           Lead Plaintiffs’ Counsel are incensed that due, in part, to Mr. Fisher’s objection, this Court reduced

15   their award of attorneys’ fees by $15.2 million. A reading of Lead Plaintiffs’ papers (both the Opposition to

16   Mr. Fisher’s Motion for Attorneys’ Fees and this Motion for Sanctions) proves this point. Both pleadings are

17   laced with caustic and inflammatory language which is completely unnecessary to the arguments Lead

18   Plaintiffs have attempted to make. Similarly, both pleadings included substantial misstatements of both

19   relevant facts, including Mr. Heimann’s false testimony regarding events in the California Action, and the

20   law, which could only be the product of willful bad faith. Other Ninth Circuit courts have held that similar

21   behavior was sanctionable. See, e.g., ADO Fin., AG, v. McDonnell Douglas Corp., 938 F. Supp. 590, 595 (C.D.

22   Cal. 1996) (sanctioning counsel for “misrepresenting the nature of the Swiss proceedings to th[e] Court.”);

23   Albano v. Shea Homes Ltd. P’ship, 2012 U.S. Dist. LEXIS 141340, at *32 (D. Ariz. Sep. 30, 2012) (conduct

24   sanctioned when it demonstrated “a consistent pattern of misrepresentations”); Nat.-Immunogenics Corp., 2016

25   U.S. Dist. LEXIS 197855, at *8 (C.D. Cal. June 16, 2016) (“an attorney's reckless misstatements of law and

26   fact, when coupled with an improper purpose, . . . are sanctionable under a court's inherent power.”).

27           Mr. Heimann has gone so far as to litigate Lead Plaintiffs’ Motion in the media, commenting to the

28   legal website LAW360 that “Given the egregiousness of this particular instance of objector extortion I would

            Case No. 4:16-cv-05541-JST                                                                         12
            IN RE WELLS FARGO & COMPANY SHAREHOLDER DERIVATIVE LITIGATION
             Case 4:16-cv-05541-JST Document 330 Filed 06/26/20 Page 16 of 19



 1   think that Judge Tigar would take the matter seriously.” Ridley Decl. at Ex. 1. He further confirmed that the

 2   goal of the Motion was to deter future objectors: “as important is the precedent I hope it will set for objectors

 3   and counsel like Mr. Ridley in the future.” Id. Mr. Heimann’s statement is not only unprofessional, but

 4   potentially violates Rule 3.6 of the California Rules of Professional Conduct. (“A lawyer who is participating

 5   or has participated in the investigation or litigation of a matter shall not make an extrajudicial statement that

 6   the lawyer knows* or reasonably should know* will (i) be disseminated by means of public communication

 7   and (ii) have a substantial* likelihood of materially prejudicing an adjudicative proceeding in the matter.”).

 8   Lead Plaintiffs’ Counsel’s repeated disregard of the Rules of this District Court and the Rules of Professional

 9   Conduct clearly demonstrate the true motive behind this improper Motion.

10           It should be readily apparent why Lead Plaintiffs have opposed Mr. Fisher’s Motion for Attorneys’

11   Fees and why they have filed this frivolous Motion for Sanctions. 6 They are furious that Mr. Fisher had the

12   temerity to interfere with “their money” and cause them to receive $15.2 million less in attorneys’ fees. There

13   is simply no other explanation for the vitriol, the perjured testimony, the legal misstatements and the lengths

14   they are going to vilify a first-time objector for being tremendously successful. The timing of events is a

15   strong confirmation. Lead Plaintiffs raised no issues with Mr. Fisher’s objections or strategy at any time

16   during the California Action. Lead Plaintiffs never filed anything in the California court arguing his objections

17   were frivolous or asking for sanctions in that court—which Lead Plaintiffs have acknowledged is the proper

18   forum for complaints about conduct in the California Action. It was only after Lead Plaintiffs Counsel’s

19   attorneys’ fees were reduced by $15.2 million in this Action that Lead Plaintiffs’ began arguing Mr. Fisher’s

20   appeal was frivolous and his conduct was improper. In short, Lead Plaintiffs did not care until Lead Plaintiffs’

21   Counsel’s bottom line was impacted. Lead Plaintiffs and Lead Plaintiffs’ Counsel’s Motion for Sanctions is

22   nothing more than a naked attempt at vengeance against Mr. Fisher, Mr. Ridley and Ms. Frost.

23           F.      Discovery Is Unnecessary And Not Appropriate.

24           Lead Plaintiffs’ demand for discovery must also be denied. Wells Fargo agrees and has told Lead

25   Plaintiffs’ Counsel that they are not entitled to any discovery into the Fisher-Wells Fargo settlement

26

27           6
              Mr. Heimann only resorted to filing his motion for sanctions after it became clear that the Court
     would likely not permit him to file a sur-reply on Mr. Fisher’s motion for fees, and that both Wells Fargo
28   and Mr. Fisher would object to such a sur-reply. See Ridley Decl. at Exs. 2, 3.
            Case No. 4:16-cv-05541-JST                                                                        13
            IN RE WELLS FARGO & COMPANY SHAREHOLDER DERIVATIVE LITIGATION
             Case 4:16-cv-05541-JST Document 330 Filed 06/26/20 Page 17 of 19



 1   agreement. Ridley Decl. at Ex. 3. The law is not that a party can throw around a highly-charged word, here

 2   “extortion,” and then obtain discovery based on that unfounded allegation. For example, Mr. Fisher could

 3   have argued that Lead Plaintiffs’ Counsel “extorted” Wells Fargo by requiring it to agree to the Reforms and

 4   Clawbacks that they did not cause only to increase their prospects of obtaining $15.2 million in additional

 5   attorneys’ fees. Mr. Fisher could have argued that Lead Plaintiffs’ Counsel refused to be content with the

 6   attorneys’ fees generated by the $240 cash recovery and refused to settle, and thus to provide peace to Wells

 7   Fargo, unless valueless non-monetary benefits were added to the settlement pot so that they could increase

 8   their attorneys’ fees request. Mr. Fisher could have moved for discovery of Lead Plaintiffs’ settlement efforts

 9   with Wells Fargo and blindly accused Lead Plaintiffs’ and Lead Plaintiffs’ Counsel of extortion. However,

10   given that the Settlement in this Action was purportedly based on Wells Fargo’s best interests in the

11   estimation of its board of directors and contained extensive representations and warranties to that effect,

12   such a discovery demand would been a textbook example of a fishing expedition. Mr. Fisher, being a

13   responsible litigant, did not, and would not, make such allegations of “extortion” and then attempt to

14   bootstrap that highly-charged word, which indicates criminal conduct, into a basis for discovery. For these

15   same reasons, and given that there is not a single indication of wrongdoing, Lead Plaintiffs’ Counsel’s request

16   for discovery must be denied.

17           Lead Plaintiffs demand for discovery is based on a single Seventh Circuit opinion – Pearson v. Target

18   Corp. 893 F.3d 980 (7th Cir. 2018). ECF No. 329 at 13-15. Lead Plaintiffs claim that the Seventh Circuit

19   ordered discovery because the objector had “potentially identified ‘objector blackmail.’” ECF No. 329 at 14.

20   This is yet another gross misstatement of the law by Lead Plaintiffs. The court actually said that “we have

21   nothing to say about the merits of [the objector’s] challenge.” Pearson, 893 F.3d at 987. The court’s holding

22   was based on the fact that “the Post-Appeal Judgment constructively revised the settlement agreement

23   itself.” Id. at 986 (emphasis added). This constituted a “material alteration” to the class action settlement
24   which required a “new round of notice to the class and a new Rule 23(e) hearing.” Id. The situation in Pearson

25   is simply not analogous to what has occurred here. 7 Mr. Fisher was not a member of any class. His settlement

26
             7
              Pearson actually contains a far more analogous example, wherein the Seventh Circuit stated that it
27   “found no cause for alarm” in the scenario where a side agreement between an objector and a defendant
     where “all class members were sophisticated” and the appeal implicated strong individual claims distinct from
28   those of the class.” Id. at 985.
            Case No. 4:16-cv-05541-JST                                                                      14
            IN RE WELLS FARGO & COMPANY SHAREHOLDER DERIVATIVE LITIGATION
             Case 4:16-cv-05541-JST Document 330 Filed 06/26/20 Page 18 of 19



 1   with Wells Fargo did not affect the payment amount to other class members because the insurance payment

 2   is payable to Wells Fargo. Mr. Fisher’s California Action Appeal was completely separate from his objection

 3   in this Action and was based on a fundamental miscarriage of justice in the California Action. Simply put,

 4   Lead Plaintiffs’ sole authority does not support a fishing expedition into Mr. Fisher or the California Action

 5   settlement under the guise of a “discovery request” that is unsupported by the law. Notably, when Mr. Ridley

 6   asked Mr. Heimann what his legal basis was for this discovery request, Mr. Heimann was unable to provide

 7   one. Ridley Decl. at Ex. 3. The belated citation to Pearson fares no better.

 8           Instead, Mr. Heimann postured, bullied and threatened a “fair warning” – in that he would be

 9   “bringing this to the attention of Judge Tigar next week.” Id. Lodging threats against a legitimate and

10   successful objector and his counsel, in lieu of providing a respectful response with relevant law to support

11   one’s position, is behavior that is far from commensurate with standards of professionalism. This exchange

12   exemplifies the pattern of conduct that has occurred on the part of Lead Plaintiffs’ Counsel for weeks now,

13   and Mr. Fisher and his counsel respectfully move this Court to put it to a stop, and deny the Motion.

14                                                  CONCLUSION

15           For these reasons, Mr. Fisher respectfully asks the Court to reject Lead Plaintiffs’ Motion for

16   Sanctions and to impose sanctions on Lead Plaintiffs and Lead Plaintiffs’ Counsel in an amount to deter

17   future bad faith conduct by Mr. Heimann and the other attorneys from their respective firms appearing on

18   Lead Plaintiffs’ Motion for Sanctions.

19                                            Respectfully submitted,

20                                            /s/ Patrick L. Ridley
                                              Patrick L Ridley
21                                            Kristen M. Frost
                                              RIDLEY, MCGREEVY & WINOCUR, P.C.
22                                            303 16th Street Mall #200
23                                            Denver, CO 80202
                                              Telephone:      (303) 629-9700
24                                            Facsimile:      (303) 629-9702
                                              Email:          ridley@ridleylaw.com
25
                                              Counsel for Objector Kevin Fisher
26

27

28

            Case No. 4:16-cv-05541-JST                                                                     15
            IN RE WELLS FARGO & COMPANY SHAREHOLDER DERIVATIVE LITIGATION
             Case 4:16-cv-05541-JST Document 330 Filed 06/26/20 Page 19 of 19



 1                                            PROOF OF SERVICE

 2
           I hereby certify that on this day I electronically filed the foregoing Reply in Support of Objectors’
 3   Motion for Attorneys’ Fees using the CM/ECF filing system thus effectuating service of such filing on all
 4   ECF registered attorneys in this case.

 5          DATED this 26th day of June, 2020.

 6                                                                /s/ Patrick L. Ridley
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

            Case No. 4:16-cv-05541-JST                                                                  16
            IN RE WELLS FARGO & COMPANY SHAREHOLDER DERIVATIVE LITIGATION
